DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	In response to the amendment filed 24 March 2021, claims 1-14 remain pending.

Claim Rejections – 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1 and 8 recite a method comprising: 
providing a rubric describing a plurality of pre-defined metrics for an essay;
computing the presence and relationship of certain pre-defined metrics in one or more human-language-drafted essays during the action of drafting said human-language-drafted essays;
analyzing said one or more human-language-drafted essays for the presence of contextual, grammatical, and linguistic elements that satisfy said certain pre-defined metrics;
comparing the computed presence and relationship of said certain pre-defined metrics to one or more pre-determined values described in said rubric for said contextual, grammatical, and linguistic elements to detect the presence of key themes in the context of said essay;

delivering alerts and corrective instructions for action by said particular user, the content of which is at least partially based upon deviance of said separation score and metrics, and computing the strength of an identified relationship between any two essay terms; and
receiving updated text from said particular user in response to said alerts and corrective instructions. 
The limitations of providing a rubric, computing presence and relationship of metrics, analyzing for presence of elements, comparing the metrics to one or more pre-determined values, calculating a separation score metric, delivering alerts and instructions, and receiving updated text from the user, as drafted, constitutes a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting that the method also includes establishing communication between a server and one or more devices, the server providing the rubric and receiving the one or more essays from the one or more devices, and a data processor in the server performing the computing, comparing, calculating and delivering the alerts and instructions to a display, nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for the limitations of a server with a data processor communicating with one or more devices, “computing, analyzing, comparing, calculating, and delivering” in the context of this claim encompasses a user manually performing these steps to grade an essay. Nothing in the claim elements would preclude the steps of providing a rubric, comparing metrics, analyzing essays, comparing metrics, calculating scores, delivering alerts and instructions, and receiving updated text from practically being performed in the mind. If a claim limitation, under 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – a server with a data processor receiving the essay(s) from one or more devices with one or more user interfaces. This device and server are recited at a high level of generality (i.e., as generic devices performing generic communications) such that they amount to no more than generally linking the use of the judicial exception to a particular technological environment (client/server communication). See MPEP 2106.05(h). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of receiving the essay at a server from a device with a user interface amounts no more than generally linking the use of the judicial exception to a particular technological environment (client/server communication). See MPEP 2106.05(h).  The claims are not patent eligible.
Dependent claims 2-7 and 9-14 recite the same abstract idea as in claims 1 and 8, and do not recite additional limitations sufficient to direct the claimed invention to significantly more. These claims merely recites additional abstract details of the grading (the language, the topic, essay type, delivering assessments and corrective instructions during the drafting of the essay), and therefore are not sufficient to direct the claims to significantly more.
Response to Arguments
4.	Applicant's arguments filed 16 September 2020 with respect to the section 101 rejection of claims 1-14 have been fully considered but they are not persuasive. Applicant’s arguments are mostly identical to those filed in the 16 September 2020, and were responded to in the 29 October 2020 office action. Applicant further points to the newly added limitation of receiving updated text from the user in response to said alerts and corrective instructions, and argues that this result changes something in the real world to a different state or thing. This is not found to be persuasive. Receiving text from a user constitutes an abstract step in itself that could be performed by a person mentally, such as by listening to or reading text from the user. This does not constitute a transformation of an article from one state to another. Accordingly, Applicant’s arguments are not persuasive, and the rejection is maintained. 

Applicant’s arguments with respect to the section 112 rejection of claims 1 and 8 have been fully considered and are persuasive in view of the amendments to claims 1 and 8.  The section 112 rejection has been withdrawn. 

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715